UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 2 (Mark One) x Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended June 30, 2009. OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File No. 0-50914 BIOTEL INC. (Exact name of registrant as specified in its Charter) Minnesota 41-1427114 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1285 Corporate Center Drive, Suite 150, Eagan, MN (Address of principal executive offices) (Zip Code) Issuers Telephone Number, Including Area Code:(651) 286-8620 Securities registered under Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act:Common Stock, par value $0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes x No o Indicate by check mark if the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Issuers revenues for fiscal year ended June 30, 2009, were $12,639,636. The aggregate market value of voting and non-voting common equity held by non-affiliates of registrant as of September 17, 2009, was approximately $6,052,347. The number of shares outstanding of the registrants common stock, par value $0.01 per share, as of September 17, 2009 was 2,763,827. DOCUMENTS INCORPORATED BY REFERENCE The definitive proxy statement for the 2009 Annual Meeting of Shareholders to be filed within 120 days of the end of the fiscal year is incorporated by reference into Part III of this annual report. Transitional Small Business Disclosure Format (check one). Yes o No x BIOTEL INC. AND SUBSIDIARIES CONTENTS Page EXPLANATORY NOTE SIGNATURES BIOTEL INC. AND SUBSIDIARIES FINANCIAL STATEMENTS FOR YEARS ENDED JUNE 30, 2 EXHIBITS EXPLANATORY NOTE This Amendment No. 2 amends Biotel Inc.’s (the “Company”) Annual Report on Form 10-K, as amended, for the year ended June 30, 2009, which was filed with the Securities and Exchange Commission on September 28, 2009 (the “Original Filing”) and amended on February 8, 2010. The Company is filing this Amendment No. 2 for the sole purpose of providing Exhibits 31.1, 31.2 and 32.1 which were inadvertently omitted from Amendment No. 1. Amendment No. 1 was filed on February 8, 2010, for the sole purpose of providing a revised Report of Independent Registered Public Accounting Firm, which includes the conformed signature of the Company’s independent registered public accounting firm. The conformed signature was not included in the Original Filing due to a clerical error. Amendment No. 2 does not include the entire Form 10-K. Except as described above, this Amendment No. 2 does not amend any other information set forth in the Original Filing and in Amendment No. 1, and the Company has not updated disclosures included therein to reflect any events that occurred subsequent to September 28, 2009. SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant has caused this amendment to the report to be signed on its behalf by the undersigned, thereunto duly authorized. Biotel Inc. Date:March 5, 2010 By /s/ B. Steven Springrose B. Steven Springrose, President and Chief Executive Officer In accordance with the Exchange Act, this amendment to the report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ B. Steven Springrose March 5, 2010 B. Steven Springrose (President, Chief Executive Officer and a Director) /s/ Judy E. Naus March 5, 2010 Judy E. Naus (Chief Financial Officer and Chief Accounting Officer) /s/ C. Roger Jones* March 5, 2010 C. Roger Jones (Director) /s/ Stanley N. Bormann* March 5, 2010 Stanley N. Bormann (Director) /s/ L. John Ankney* March 5, 2010 L. John Ankney (Director) /s/ David A. Heiden* March 5, 2010 David A. Heiden (Director) /s/ Spencer M. Vawter* March 5, 2010 Spencer M. Vawter (Director) /s/ Judy E. Naus * By Judy E. Naus, Attorney-in-fact BIOTEL INC. AND SUBSIDIARIES FINANCIAL STATEMENTS FOR THE YEARS ENDED
